Citation Nr: 1503281	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-46 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 2008 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a higher initial rating greater for PTSD with MDD, to include a rating greater than 50 percent for the time period from February 20, 2008 to September 5, 2012.

3.  Entitlement to an increased rating for service-connected migraine headaches rated as 30 percent disabling prior to January 15, 2013 and 50 percent disabling thereafter.

4.  Entitlement an increased rating for service-connected left ankle disability rated as 10 percent disabling.

5.  Entitlement to service connection for a lumbar spine condition.

6.  Entitlement to service connection for a left hip condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)).  In pertinent part, a July 2008 AOJ rating decision denied a rating greater than 30 percent for service-connected headaches, a rating greater than 10 percent for service-connected recurrent left ankle strain, and denied service connection claims for sleep disturbance, a low back condition and a hip condition.

A November 2009 AOJ decision granted service connection for PTSD with MDD determining that the Veteran's prior claim of service connection for "sleep disturbance" was a symptom of his PTSD with MDD.  At that time, the AOJ awarded a 30 percent rating effective February 20, 2008.  In November 2009, the Veteran timely filed a notice of disagreement (NOD) with respect to the initial rating assigned and the effective date of award for service connection.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  A transcript of that hearing is associated with the claims folder.

In a rating decision dated April 2013, the AOJ increased the disability rating for PTSD with MDD to 50 percent disabling effective February 20, 2008, and 70 percent disabling effective September 5, 2012.  A February 2014 AOJ rating decision awarded a 50 percent rating for migraine headaches effective January 15, 2013.  The Board has rephrased these issues on the title page to reflect that staged ratings have been assigned.  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition to a paper claims folder, the record on appeal includes documents stored in the Virtual VA and the Veterans Benefits Management System (VBMS) electronic storage systems.  In pertinent part, Virtual VA includes VA clinic records added to the record in February 2014, a February 2014 AOJ rating decision and the August 2014 Board hearing transcript which is not associated with the paper claims folder.  VBMS includes the Veteran's August 2014 written statement of withdrawal of claims on appeal as well as documents submitted by the Veteran in May 2014.  Notably, the documents submitted in May 2014 are either duplicative of evidence previously considered by the AOJ or are not relevant to the limited issues decided on appeal.

The issue of entitlement to a higher initial rating for PTSD with MDD for the time period prior to September 5, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first filed an informal application for an acquired psychiatric disorder on April 29, 2002; there were no prior formal or informal service connection applications for an acquired psychiatric disorder.

2.  Resolving reasonable doubt in favor of the Veteran, the credible evidence reflects that PTSD with MDD existed at the time of filing the original claim on April 29, 2002.

3.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal claims of entitlement to an increased rating for service-connected migraine headaches rated as 30 percent disabling prior to January 15, 2013, and 50 percent disabling thereafter; entitlement an increased rating for service-connected left ankle disability rated as 10 percent disabling; entitlement to service connection for a lumbar spine condition; and entitlement to service connection for a left hip condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 29, 2002 for the award of service connection for PTSD with MDD are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.160, 3.157, 3.400 (2014).

2.  The criteria for withdrawal of appeal for the claim of entitlement to an increased rating for service-connected migraine headaches, rated as 30 percent disabling prior to January 15, 2013, and 50 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of appeal for the claim of entitlement an increased rating for service-connected left ankle disability, rated as 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of appeal for the claim of entitlement to service connection for a lumbar spine condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of appeal for the claim of entitlement to service connection for a left hip condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board observes that withdrawal of a claim on appeal is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).

On August 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran and his representative presented a written statement withdrawing all claims on appeal "EXCEPT for the issue of entitlement to an earlier effective date prior to 2010 for the 70 percent evaluation of PTSD."  At a Board hearing that same day, the Veteran and his representative clearly and unambiguously stated their desire to withdrawal from appeal the claims for an increased rating for service-connected migraine headaches, an increased rating for service-connected left ankle disability, and the service connection claims for lumbar spine and left hip conditions.

Hence, the Board finds that there remain no allegations of error of fact or law for appellate consideration with regard to the claims of 1) entitlement to an increased rating for service-connected migraine headaches rated as 30 percent disabling prior to January 15, 2013, and 50 percent disabling thereafter; 2) entitlement an increased rating for service-connected left ankle disability rated as 10 percent disabling; 3) entitlement to service connection for a lumbar spine condition and 4) entitlement to service connection for a left hip condition.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

However, the Veteran's testimony before the undersigned reflected some ambiguity with regard to the extent of the claim he intended to pursue regarding his initial rating for PTSD.  He reported his belief that he had a claim for an increased rating for PTSD pending prior February 20, 2008, which is the effective date for the award of service connection.  He also testified that his award of a 70 percent rating and award of TDIU should extend to approximately 2010.  He did not intend to argue for a rating greater than 70 percent for any time during the appeal period.  Based on this testimony, the Board finds that the Veteran has not unambiguously withdrawn from appeal his claim for entitlement to an effective date earlier than February 20, 2008, for the award of service connection for PTSD with MDD.  He has, however, limited the extent of compensation he desires with respect for his schedular rating for PTSD with MDD.  The Board has rephrased these issues on the title page to reflect the remaining aspects of the appeal still before the Board.

II.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the Veteran is challenging the effective date assigned for the service connection award.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The AOJ has associated with the claims file the Veteran's service treatment records (STRs) and VA clinic records.  The Veteran has submitted private medical records which he has deemed relevant to his claims.  The Board is unaware of the existence of any relevant records in the possession of the Social Security Administration.  There are no outstanding requests to obtain any additional records which are necessary to decide the claims being finally adjudicated.

As discussed below, the adjudication of the earlier effective date of award claim is largely based upon the date of filing of claim, or lack thereof.  There is no reasonable possibility that VA medical examination or opinion would help to substantiate this claim given that the Board finds sufficient evidence of record to award PTSD with MDD to the date of the original filing.

As for the Veteran's August 2014 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  

Here, during the August 2014 hearing, the undersigned VLJ enumerated the issues on appeal.  As indicated above, the Board has determined from that discussion that the Veteran did not intend his withdrawal of appeal to be as broad as represented in his August 2014 written statement.  In this respect, the Veteran appeared to withdraw from appeal all issues other than his entitlement to a 70 percent rating prior to September 5, 2012.  On questioning, the Veteran voiced his belief that he had raised the issue of service connection for PTSD prior to the February 20, 2008, effective date of award assigned by the AOJ.  Thus, the Board has not accepted a withdrawal of appeal on this issue.  

Otherwise, August 2014 hearing transcript reflects a discussion with the Veteran (either elicited by the Veteran's representative or the undersigned) regarding when and where the Veteran filed claims for a psychiatric disability, and the facilities where he obtained treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the earlier effective date of award claim being decided on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture. 

III.  Earlier effective date of award

The Veteran seeks an effective date prior to February 20, 2008 for his award of service connection for PTSD with MDD.  Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... of compensation ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i).

When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court defined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court also cited the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must apply a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms the claimant is attempting to service-connect.

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). 

A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  Id.  The notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed.  Id.  This notice affords the veteran the opportunity for appeal to the Board so that he might demonstrate that his/her claim should have been sustained.  Id. 

In certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  The implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than an AOJ, decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).

Historically, the Veteran served on active duty from January 1988 to September 1991.  He served in Southwest Asia during the Persian Gulf War.  He filed his original application for service connected benefits, via a VA Form 21-526 (Veteran's Application for Compensation or Pension), in August 1998.  At that time, he sought VA compensation for headaches, a recurrent rash and various pains.

A February 2002 AOJ rating decision granted service connection for tension headaches, eczematous dermatitis, recurrent left ankle strain and fracture of the left 4th finger.  The AOJ also denied service connection claims for shin splints, left elbow bursitis, right elbow bursitis, right elbow tendinitis and pneumonia.

The Veteran subsequently filed claims for increased ratings claims on April 29, 2002 as well as a service connection claim for multiple joint pains alleged due to Gulf War Syndrome.

An April 2003 VA neurology examiner, upon review of the Veteran's recurrent complaints of headaches, dermatitis and arthralgia of multiple joints in light of the clinical findings, provided the following comment:

It is my belief that more likely than not [the Veteran's] knees and hands and arms are more a function of early degenerative arthritis and not a function of Gulf War Syndrome.  The knees themselves have minimal physical findings supporting that contention.  As far as effects on daily living, this patient appears to have effects psychologically which is more than a little bit.  He has headaches on a daily basis.  He is concerned about his rashes and joint pains and clearly is somewhat consumed by what was done to him by the military while he was in the service.  It may be worth getting a psychiatric examination to assess this since he has had repeated C&P medical examinations.  As far as the lesions themselves, they do not interfere with his ability to stand, walk, bend, stoop, crouch, crawl, climb or balance, although occasionally his knees are slightly uncomfortable.  They do not interfere with his ability reach, grasp, touch or do fine manipulations.  The tension headaches are annoying, but not disabling or prostrating.

By means of a rating decision dated June 2003, the AOJ denied the Veteran's increased rating claims, and denied a service connection claim for joint pain due to Persian Gulf duty.

The Veteran subsequently filed claims for increased ratings in June 2004 and, in October 2004, refiled his service connection claim for joint pain with an additional symptom of memory loss.  VA clinical records associated with the claims folder included a September 2004 Behavioral Medicine Consultation which reflected an impression of rule out (r/o) PTSD due to combat-related PTSD symptoms (sxs).

A December 2004 VA neurology examination report included a comment by the VA physician that the Veteran had been diagnosed with PTSD in the VA clinic, and that he had undiagnosed and untreated psychological disability which was significantly contributing to his repeated requests for disability examinations despite having very minimal change in his disabling conditions.

By means of a rating decision dated April 2005, the AOJ denied increased rating claims for left ankle strain, eczematous dermatitis and migraine headaches as well as a service connection claim for memory loss.

The record next reflects that, on February 20, 2008, the Veteran filed increased rating claims as well as service connection claims for low back and left hip pain which interfered with his ability to get a "good night sleep."

In response, the AOJ sent the Veteran a development letter for his claims, including a service connection claim for "Sleep Disturbances (secondary to low back and left hip)."

A May 2008 VA examination report included opinion that the Veteran's sleep disturbance was not caused by his hip and low back pain but, according to VA clinic records, was more likely caused by anxiety, depression and substance abuse.

A July 2008 AOJ decision originally denied the Veteran's claims, to include a service connection claim for sleep disturbances.  

However, the AOJ subsequently received a June 2008 VA psychiatric examination which diagnosed the Veteran with PTSD and MDD which had its onset in military service.  His PTSD symptoms included insomnia with nightmares. 

By means of a rating decision dated November 2009, the AOJ granted service connection for PTSD and assigned an effective date of February 20, 2008.  In so doing, the AOJ noted that the Veteran's chronic sleep impairment was deemed a symptom of his PTSD.  As such, the AOJ assigned an effective date to its receipt of the Veteran's claim of service connection for sleep disturbance on February 20, 2008.

Here, the record does not reflect that the Veteran expressly requested service connection for psychiatric disability, to include PTSD and/or MDD, prior to the February 20, 2008 effective date of award assigned.  However, while pursuing service connection claims for multiple joint pains filed on April 29, 2002, a VA examiner essentially suggested that the Veteran's multiple complaints, including diffuse arthralgias, may have been somatic in nature as the Veteran appeared to be "consumed" by his thoughts of having Gulf War Syndrome.  Thus, the VA examiner recommended an investigation by psychiatric examination.  

Notably, while pursuing a claim for multiple joint pain with an additional symptom of memory loss in 2004, a VA examiner similarly stated that the basis for the Veteran's minimally disabling conditions may have been due to undiagnosed and untreated psychological disability. 

The Board observes that, in pursuing his service connection claim for joint pain filed on April 29, 2002, the Veteran was not expected to be conversant in the technical diagnosis, or diagnoses, for the cause of his joint pain complaints.  See generally Clemons, 23 Vet. App. 1 (2009).  However, VA is charged with a duty to extend a sympathetic reading to all pro se pleadings of record in the context of the evidence of record.  Szemraj, 357 F.3d at 1373.  Here, the AOJ has liberally construed the Veteran's February 20, 2008 service connection claim for sleep disturbance as encompassing a service connection claim for PTSD with MDD when the medical evidence received with this claim indicated that sleep impairment was a symptom of PTSD - consistent with the holdings in Clemons and Ingram.

On April 29, 2002, the Veteran filed a service connection claim for multiple joint pains due to Gulf War Illness.  While being provided a VA examination for this claim, an April 2003 VA examiner suggested that the Veteran's pursuit of Gulf War Syndrome illness may have been due to psychological - rather than physical - issues from military service.  The Board finds that, consistent with the holdings in Clemons and Ingram, the opinion of the April 2003 VA examiner reasonably raised an issue of entitlement to service connection for an acquired psychiatric disorder.  

Thus, the Board finds that the Veteran first filed an informal application for an acquired psychiatric disorder on April 29, 2002.  By looking at the adjudications in June 2003 and April 2005, the Board cannot find that the Veteran had been placed on notice that an acquired psychiatric disorder had been disallowed to allow for consideration of the implicit denial rule.  As such, the Board finds that the Veteran's service connection application for an acquired psychiatric disorder filed on April 29, 2002 remained pending until finally being awarded in the November 2009 AOJ rating decision. 

Nonetheless, the Board finds that, prior to April 29, 2002, there were no prior formal or informal service connection applications for an acquired psychiatric disorder.  In this respect, the Veteran had filed an application for service-connected benefits in August 1998 which, inter alia, included his report of headaches, a recurrent rash and various pains.  However, none of the lay or medical evidence of record prior to a February 2002 AOJ decision can reasonably be construed as raising a service connection claim for an acquired psychiatric disorder.  

In short, the Board cannot reasonably construe the totality of the lay and medical evidence of record prior to April 29, 2002 as encompassing a service connection claim for a psychiatric disorder.  Important for this decision, the Veteran did not reflect a belief prior to April 29, 2002 that his somatic complaints were due to psychiatric causes.  According to his statements of record, he related these complaints as due to Gulf War related illness.  See generally 38 U.S.C.A. § 1117.  

Thus, the next question to be resolved is whether the Veteran's PTSD with MDD existed at the time of filing of claim on April 29, 2002 or at a later date.  The earliest consideration of a PTSD diagnosis occurred in the VA setting in September 2004, but the Veteran was not formally diagnosed with PTSD and MDD until much later.  Notably, the date of actual diagnosis is not synonymous with the date entitlement arose.  In this respect, the Court has held that, at least as applied to original claims for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

The April 2003 VA examiner suggested that the Veteran's multiple physical complaints were psychological in nature.  In December 2004, a VA examiner similarly suggested that the Veteran's multiple physical complaints were due to undiagnosed and untreated psychological disability.  In May 2008, a VA examiner commented that the Veteran's sleep disturbance was due to anxiety, depression and substance abuse.  The Veteran was first formally evaluated for PTSD in June 2008, and that examiner diagnosed PTSD with MDD which had its onset in military service.

 Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology which led to the diagnosis of PTSD with MDD on VA examination in June 2008 existed at the time the Veteran filed his original service connection claim on April 29, 2002.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (medical opinion based on a veteran's lay account of preservice history, without review of contemporaneous clinical evidence or recorded history, constituted competent medical evidence).  The fact that PTSD with MDD was not diagnosed earlier does not equate with the fact that this disability did not exist prior to the diagnosis particularly where, as here, the Veteran had not undergone an extensive psychiatric evaluation prior to June 2008.  McGrath, 14 Vet. App. at 35.  Therefore, since it can be factually ascertained that PTSD with MDD existed at the time of filing of the claim, the effective date for the grant of service connection for PTSD with MDD is April 29, 2002.  38 U.S.C.A. § 5110(a).

As such, the criteria for an effective date of April 29, 2002, but no earlier, for the award of service connection for PTSD with MDD are met.  In reaching this favorable conclusion, the benefit-of-the-doubt doctrine has been applied, as appropriate.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of April 29, 2002 for the award of service connection for PTSD with MDD is granted.

The claim of entitlement to an increased rating for service-connected migraine headaches rated as 30 percent disabling prior to January 15, 2013 and 50 percent disabling thereafter, is dismissed.

The claim of entitlement an increased rating for service-connected left ankle disability, rated as 10 percent disabling, is dismissed.

The claim of entitlement to service connection for a lumbar spine condition is dismissed.

The claim of entitlement to service connection for a left hip condition is dismissed.



REMAND

As held above, the Board has awarded an effective date of April 29, 2002 for the award of service connection for PTSD with MDD.  At this time, the Board defers consideration of the initial rating for PTSD with MDD as the AOJ has not had the opportunity to assign an initial disability rating for the time period from April 29, 2002 to February 20, 2008.  To assist in this determination, the Board requests that an appropriate VA examiner review the claims folder and provide an assessment of the Veteran's social and industrial functioning due to PTSD with MDD for the time period from April 29, 2002 to the date of the original VA examination in June 2008.  See generally Chotta v. Peake, 22 Vet. App. 80 (2008) (holding that parameters of the VA's duty to assist in determining the level of disability for purposes of awarding a rating after the Secretary has revised a decision denying service connection may include requiring the VA to develop medical evidence through a retrospective medical evaluation).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate examiner for an evaluation of the Veteran's social and industrial functioning due to PTSD with MDD for the time period from April 29, 2002 to the date of the original VA examination in June 2008.  

To the extent possible, the examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD with MDD during the period from April 29, 2002 to the date of the original VA examination in June 2008.  The examiner should assign a Global Assessment of Functioning Score(s) for this time period.

2.  Thereafter, readjudicate the claim for a higher initial rating greater for PTSD with MDD, to include a rating greater than 50 percent for the time period from February 20, 2008 to September 5, 2012.  The AOJ should include consideration of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


